PER CURIAM.
The record supports the trial court’s determination that there are no genuine issues of material fact and that appellant, when injured on the job, was an employee of the contractor who was engaged to perform the owner’s work. The subcontractor whose negligence allegedly caused appellant’s injury was immune from liability, as the trial court held in granting the motion for summary judgment. Sections 440.-10, .11, Florida Statutes (1971).
AFFIRMED.
McCORD, C. J., and SMITH and MELVIN, JJ., concur.